DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
2/18/2022. In Applicant’s amendment, claims 1, 3, 17, and 19 were amended.
Claims 1-20 are currently pending and have been rejected as follows. IDS filed 11/18/2021 has been considered.
Response to Amendments
Rejections under 35 USC 112b have been withdrawn. Rejections under 35 USC 101 are maintained. Applicant’s amendments necessitated new grounds of rejection under 35 USC 102. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 9-10 that the claimed invention is not directed to an abstract idea as demonstrated by the amended claim language of comprising a webpage because it grounds the subject matter of claim 1 in a specific technology. Examiner respectfully disagrees. While the inclusion of the language “comprising a webpage” is an additional element that is evaluated at Step 2A, prong 2, it does not preclude the claimed invention from being directed to an abstract idea. The claimed invention still recites steps to receive survey content, generate a survey, receive survey response data, generate and transmit a survey report which is a commercial interaction for advertising purposes.
Applicant argues on p. 10-11 that the additional elements integrate the abstract idea into a practical application by reflecting an improvement in a computer for performing automated research tasks. Examiner respectfully disagrees. There is not an improvement to the computer or technical field recited but rather an improvement to the abstract idea by merely applying the abstract idea to a computing environment and automating the data analysis for a researcher. The improvement resides in the reduction of manual analysis by the researcher.
Applicant argues on p. 11 that the claimed invention includes additional elements that amount to significantly more because the operations of the report insights are not well-understood, routine or conventional activity. Examiner respectfully disagrees. Applicant's claims mimic conventional, routine, and generic computing by their similarity to other concepts already deemed routine, generic, and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec, “Storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc.. (citations omitted), by performing steps to “receive” survey content, “generate” a survey program, “receive” survey response data, “generate” a survey report, “score” data, “transmit”  and “receive” the survey report (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-6, 10-17, and 23-28 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 12-13 that Bhatia does not disclose the amended portions of the independent claims reciting score data, wherein the score data comprises a score generated using a weighting matrix and a visualization tool. Examiner respectfully disagrees. Bhatia discloses scoring using a weighting matric in paragraph 131, “the AD-SURVEY may perform text analytics of the question and questions results, and if the textual question/question results contain key terms such as "car purchase" and "Audi," such response may be accorded with a high weight value. In one implementation, the weighting value determination at 385 may be based on a pre-stored weight evaluation table, e.g., 0.5 for submitting a response of "Audi," 0.8 for clicking on a merchant site, 50.0 for transacting a sale on an "Audi" automobile," etc., and calculate an impact score of the advertisement.” Additionally, Bhatia discloses a visualization tool in fig. 9d and paragraph 271, “as shown in FIG. 9D, a AD-SURVEY user/client (e.g., an advertising merchant, a TV media producer, etc.) who may desire to know audience feedbacks to an ad, TV program, and/or the like, may access a media analytics reports 940 module.”
Applicant argues on p. 13-14 that Bhatia does not disclose  a concept tester method including determining how an audience may react to a researcher concept prior to launching a campaign of claim 2 because Bhatia’s social media post about a future episode because it is a public post. Examiner respectfully disagrees. Bhatia’s social media post is polling how the audience may react to a future episode. The future episode has not launched yet. Whether the post is public or private is not required by the claim language. 
Applicant argues on p. 14 that Bhatia does not disclose a value proposition tester method including determining if a positioning statement resonates with a brand target market. Examiner respectfully disagrees. Bhatia in paragraph 215, “the AD-SURVEY may calculate a resonance measure, e.g., over the past 30 days, the total number of responses to the individual's content … The responses may or may not need to come from individuals within the population being measured” noting the resonance measurement and the responses coming from individuals within a population being measured mapped to a target market. For further detail, see paragraph 271 where the AD-SURVEY analytics describe filtering of target objects, brands, people and more.
Applicant argues on p. 14-15 that Bhatia does not disclose wherein the survey content data includes image data and an image as part of the survey question, wherein the survey question is about the image itself, and wherein the image includes an advertisement of claim 13 because submitting a rating for a displayed product does not constitute a survey about the image itself.  Examiner respectfully disagrees. Bhatia in fig. 8G includes an image and a survey question to “enter your own rating” about the displayed image of the product. The survey question is about the displayed image of the product which teaches the survey question about the image itself.
Applicant argues on p. 15 that Mestres does not disclose determining the ease with which an audience can successfully complete pre-assigned tasks of claim 6 because determining if a user completed a task is different from assessing the ease of completing a task. Examiner respectfully disagrees. Mestres in paragraph 49, “At step 348, virtual moderator module 230 determines whether or not participants have completed all tasks successfully. If all tasks are completed successfully (e.g., participants were able to find a web page that contains the color printer under the given price), virtual moderator module 230 will prompt a success questionnaire to participants at step 352. If not, then virtual moderator module 230 will prompt an abandon or error questionnaire to participants who did not complete all tasks successfully to find out the causes that lead to the incompletion.” Note the success questionnaire prompted to participants who completed the task mapped to the assessment of the ease of completing a task and an error questionnaire prompted to participants who did not complete the task to find out why. Paragraph 70 of Mestres further explains “after completing all the tasks and/or replying to a success questionnaire, the participants may be requested 756 to provide a video response to a question related to a usability of the executable software module. For example, for the final video questionnaire, the participants may be requested to do a retrospective think aloud about an experience of the participant using the executable software module, or about trying to achieve a goal of the participant related to the executable software module.” 
Applicant argues on p. 16 that Newman does not disclose a data collection method includes an in-store POS method including determining if the researcher is effectively engaging customers along the path to purchase of claim 8 because analysis using POS/SKU data is distinct from a data collection method comprising an in-store POS method. Examiner respectfully disagrees. Newman in paragraph 82, “Using the analytical capabilities of the MIR system 300, the following analysis can be determined …  POS/SKU analysis—profiling of buyers segments of specific goods or services,” paragraph 83, “The reporting packages can include: campaign response package, benchmarking package, reaching customers/prospects package, customer/prospect profiling package, shopping basket package, scheduling package, and direct marketing and targeting package,” and paragraph 84, “The campaign response package can answer such questions as: how did a campaign affect sales and market share; who bought/who did not buy; how long did the lift last; how much of the sales increase was incremental; what campaign elements were not effective; and which store locations and customer segments were most/least effected.” For further detail regarding the POS/SKU data collection of Newman, see fig. 16 reflecting a customer in-store performing a POS transaction and paragraph 179.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, server and method). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-16 are directed toward the statutory category of a machine (reciting a “system”). Claims 17-18 are directed toward the statutory category of a machine (reciting a “server”). Claims 19-20 are directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 17 and 19 are directed to an abstract idea by reciting receive survey content data … generate a survey … from the survey content data …. the survey … including a data collection method; receive survey response data … generate a survey report from the response data, the survey report comprising: score data, wherein the score data comprises a score generated using a weighting matrix; and a visualization tool; and transmit the survey report […]. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims receive survey content, generate a survey, receive survey response data, generate and transmit a survey report which is a commercial interaction for advertising purposes.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a market research automation server, the server including a processor; a researcher device; program; the survey program for provisioning an electronic survey; ; a webpage; a respondent device; a researcher computing device communicatively connected to the research automation server via a network, the researcher computing device configured to transmit the survey content data to the research automation server; and a survey respondent computing device communicatively connected to the research automation server via the network, the survey respondent computing device configured to receive the survey report from the research automation server and display the survey report) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-16, 18 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic computing by their similarity to other concepts already deemed routine, generic, and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec, “Storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc.. (citations omitted), by performing steps to “receive” survey content, “generate” a survey program, “receive” survey response data, “generate” a survey report, “score” data, “transmit”  and “receive” the survey report (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-6, 10-17, and 23-28 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-14, and 17-20 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Bhatia et al, US Publication No. 2013/0014153 A1, hereinafter Bhatia. As per,

Claim 1
Bhatia teaches
A system for automated market research, the system comprising: 
a market research automation server, the server including a processor configured to: (Bhatia fig. 3B noting the AD-SURVEY Server 220)
receive survey content data from a researcher device; (Bhatia fig. 3B noting the retrieving of ad information and querying a questionnaire DB based on the ad information)
generate a survey program from the survey content data, the survey program for provisioning an electronic survey, the survey program comprising a webpage and including a data collection method; (Bhatia fig. 3B noting the generating of a question to the user; [0313] “the Web browser communicates with information servers, operating systems, integrated program components (e.g., plug-ins), and/or the like; e.g., it may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.”)
receive survey response data from a respondent device; (Bhatia fig. 3D noting the AD-SURVEY Server 220 receiving user response to Ad/Questionnaire)
generate a survey report from the response data, the survey report comprising; (Bhatia fig. 3E noting the AD-SURVEY Server 220 generating an indication of ad effects)
score data, wherein the score data comprises a score generated using a weighting matrix; (Bhatia [0131] “the AD-SURVEY may perform text analytics of the question and questions results, and if the textual question/question results contain key terms such as "car purchase" and "Audi," such response may be accorded with a high weight value. In one implementation, the weighting value determination at 385 may be based on a pre-stored weight evaluation table, e.g., 0.5 for submitting a response of "Audi," 0.8 for clicking on a merchant site, 50.0 for transacting a sale on an "Audi" automobile," etc., and calculate an impact score of the advertisement”)
and a visualization tool; (Bhatia fig. 9d; [0271] “as shown in FIG. 9D, a AD-SURVEY user/client (e.g., an advertising merchant, a TV media producer, etc.) who may desire to know audience feedbacks to an ad, TV program, and/or the like, may access a media analytics reports 940 module”)
and transmit the survey report to the respondent device; (Bhatia fig. 9D; [0271] “a AD-SURVEY user/client (e.g., an advertising merchant, a TV media producer, etc.) who may desire to know audience feedbacks to an ad, TV program, and/or the like, may access a media analytics reports 940 module.”)
a researcher computing device communicatively connected to the research automation server via a network, the researcher computing device configured to transmit the survey content data to the research automation server; (Bhatia fig. 11 noting the clients 1133b, communications network 1113 and AD-SURVEY controller 1101)
and a survey respondent computing device communicatively connected to the research automation server via the network, the survey respondent computing device configured to receive the survey report from the research automation server and display the survey report.  (Bhatia fig. 11 noting the users 1133a, communications network 1113 and AD-SURVEY controller 1101 and user interface 1117; fig. 10H; [0285])
Claim 2
Bhatia teaches
wherein the data collection method includes a concept tester method including determining how an audience may react to a researcher concept prior to launching a campaign.  (Bhatia fig. 1E noting The Big Bang Theory post asking viewers if they are ready for the episode launching that evening and the collected response data in the form of likes, comments and chares received before the episode launches that evening)
Claim 3
Bhatia teaches
wherein the data collection method includes a finished ad tester method including validating whether a final ad is delivering an appropriate message and impact for a brand according to the score data.  (Bhatia [0045] “For example, if the user's selected TV channel 130 includes an advertisement 145 of Audi automobiles, ADSURVEY may generate a question 123 to inquire the user's desired automobile brand. Such inquiry results may be collected by AD-SURVEY and fed to the advertising brand merchant 150 (e.g., Audi, etc.) to determine performance of the advertisement 145. For example, if the user selects "Audi" when inquired about his desired automobile brand after watching the Audi advertisement channel, it may show effectiveness of the advertisement 155 over the TV channel;” [0131] “if the textual question/question results contain key terms such as "car purchase" and "Audi," such response may be accorded with a high weight value”)
Claim 4
Bhatia teaches
wherein the data collection method includes a value proposition tester method including determining if a positioning statement resonates with a brand target market  (Bhatia [0215] “the AD-SURVEY may calculate a resonance measure, e.g., over the past 30 days, the total number of responses to the individual's content”)
Claim 5
Bhatia teaches
wherein the data collection method includes a digital experience validation method including determining how an audience will react to a certain digital experience.  (Bhatia fig. 7E; [0122] “Upon receiving the pop-up survey question 313, the user may elect to submit a response 315, which may indicate ad effects … the survey questions may be generated based on advertisement the user has exposed to … social media contents, and/or the like.”)
Claim 7
Bhatia teaches
wherein the data collection method includes an ad tracker method including optimizing a brand's creative and media investments with in- market customer feedback and normative targets across key success benchmarks.  (Bhatia [0242] “the AD-SURVEY may provide clients with insights on campaign effectiveness and recommendations on optimal media allocation using survey questionnaires (e.g., as further discussed in FIGS. 3A-3D) based on statistical modeling and regression analysis. In further implementations, the impact of each media may be separately analyzed to make recommendation on optimal spend and predict sales based upon survey responses.”)
Claim 9
Bhatia teaches
wherein the survey content data includes concept data, wherein the concept data includes multimedia data and a text description, wherein the text description provides description for the multimedia, and wherein the multimedia data includes image data or video data.  (Bhatia [0235] “the captured graphical advertisement contents may be tagged with metadata in compliance with formats associated with an advertisement, e.g., exif data tags (which may include unique advertising identifiers in the software tags, in the inter-operability tags, in the extension name/ID, extension description tags, and/or the like)”)
Claim 10
Bhatia teaches
wherein the survey content data includes value proposition data, and wherein the value proposition data includes data for a value proposition name and text stimuli.  (Bhatia [0241] “the AD-SURVEY may provide advertisers solutions to design advertising campaigns as to which type of media to place an ad, developing media plans with the optimal mix across media, determine the impact of advertising on brand awareness, favorability measures, intent to buy and actual purchase across media (ROI).”)
Claim 11
Bhatia teaches
wherein the survey content data includes target audience data, and wherein the target audience data includes any one or more of a survey language, an audience region, a response number, a quota control, and a demographic.  (Bhatia [0278] “the user may select targeted AD-SURVEY social users for the study, e.g., by checking user gender 1020, age groups 1021, user interface types (e.g., AD-SURVEY application, mobile, web, etc.), phone types 1023, day part time range 1024, user location 1025, and/or the like”)
Claim 12
Bhatia teaches
wherein the survey content data includes question text data, and wherein the question text data includes question text for any one or more of a single answer question, a multi-answer question, a rank answers question, an open-end question, and a grid question.  (Bhatia fig. 1D noting the question text data for a single answer question)
Claim 13
Bhatia teaches
wherein the survey content data includes image data and an image as part of the survey question, wherein the survey question is about the image itself, and wherein the image includes an advertisement.  (Bhatia fig. 8G noting the image and the survey question to “enter your own rating” and also being an advertisement)
Claim 14
Bhatia teaches
wherein the survey content data includes answer data, and wherein the answer data includes data for answer options for a survey question.  (Bhatia fig. 1D noting the question including 4 answer options)
Claim 17
Bhatia teaches
A market research automation server for use in an automated research system, the research automation server configured to: 
receive survey content data from a researcher device, the researcher device communicatively connected to the research automation server via a network; (Bhatia fig. 3B noting the retrieving of ad information and querying a questionnaire DB based on the ad information; fig. 11)
generate a survey program from the survey content data, the survey program for provisioning an electronic survey, the survey program comprising a webpage and including a data collection method; (Bhatia fig. 3B noting the generating of a question to the user; [0313] “the Web browser communicates with information servers, operating systems, integrated program components (e.g., plug-ins), and/or the like; e.g., it may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.”)
receive survey response data from a respondent device, the respondent device communicatively connected to the research automation server via the network; (Bhatia fig. 3D noting the AD-SURVEY Server 220 receiving user response to Ad/Questionnaire; fig. 11)
and generate a survey report from the survey response data, the survey report comprising:  (Bhatia fig. 3E noting the AD-SURVEY Server 220 generating an indication of ad effects)
score data, wherein the score data comprises a score generated using a weighting matrix; (Bhatia [0131] “the AD-SURVEY may perform text analytics of the question and questions results, and if the textual question/question results contain key terms such as "car purchase" and "Audi," such response may be accorded with a high weight value. In one implementation, the weighting value determination at 385 may be based on a pre-stored weight evaluation table, e.g., 0.5 for submitting a response of "Audi," 0.8 for clicking on a merchant site, 50.0 for transacting a sale on an "Audi" automobile," etc., and calculate an impact score of the advertisement”)
and a visualization tool. (Bhatia fig. 9d; [0271] “as shown in FIG. 9D, a AD-SURVEY user/client (e.g., an advertising merchant, a TV media producer, etc.) who may desire to know audience feedbacks to an ad, TV program, and/or the like, may access a media analytics reports 940 module”)
Claim 18
Bhatia teaches
wherein the survey program includes a data collection method, and wherein the data collection method is determined according to a data collection method selection received by the research automation server.  (Bhatia fig. 3C; [0118] “upon user submitting a channel selection 305, the AD-SURVEY server may check program table to determine what's on air on the selected channel 306, and retrieve a program table to obtain ads tagged in the selected TV program 307.”)
Claim 19
Bhatia teaches
A computer-implemented method of performing automated market research, the method comprising: 
receiving survey content data from a researcher; (Bhatia fig. 3B noting the retrieving of ad information and querying a questionnaire DB based on the ad information; fig. 11)
generating a survey program from the survey content data, the survey program configured to provision an electronic survey, the survey program comprising a webpage and including a data collection method; (Bhatia fig. 3B noting the generating of a question to the user; [0313] “the Web browser communicates with information servers, operating systems, integrated program components (e.g., plug-ins), and/or the like; e.g., it may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.”)
receiving survey response data; (Bhatia fig. 3D noting the AD-SURVEY Server 220 receiving user response to Ad/Questionnaire)
and - 45 -generating a survey report from the response data, the survey report comprising:  (Bhatia fig. 3E noting the AD-SURVEY Server 220 generating an indication of ad effects)
score data, wherein the score data comprises a score generated using a weighting matrix; (Bhatia [0131] “the AD-SURVEY may perform text analytics of the question and questions results, and if the textual question/question results contain key terms such as "car purchase" and "Audi," such response may be accorded with a high weight value. In one implementation, the weighting value determination at 385 may be based on a pre-stored weight evaluation table, e.g., 0.5 for submitting a response of "Audi," 0.8 for clicking on a merchant site, 50.0 for transacting a sale on an "Audi" automobile," etc., and calculate an impact score of the advertisement”)
and a visualization tool. (Bhatia fig. 9d; [0271] “as shown in FIG. 9D, a AD-SURVEY user/client (e.g., an advertising merchant, a TV media producer, etc.) who may desire to know audience feedbacks to an ad, TV program, and/or the like, may access a media analytics reports 940 module”)
Claim 20
Bhatia teaches
wherein the survey content data includes a data collection method selection, and wherein the data collection method selection determines the data collection method included in the survey program.  (Bhatia fig. 3C; [0118] “upon user submitting a channel selection 305, the AD-SURVEY server may check program table to determine what's on air on the selected channel 306, and retrieve a program table to obtain ads tagged in the selected TV program 307.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Bhatia in view of
Mestres et al, US Publication No. 2019/0123989 A1, hereinafter Mestres. As per,

Claim 6
Bhatia does not explicitly teach
wherein the data collection method includes a user experience testing method including determining the ease with which an audience can successfully complete pre-assigned tasks.  
Mestres however in the analogous art of market research teaches
wherein the data collection method includes a user experience testing method including determining the ease with which an audience can successfully complete pre-assigned tasks.  (Mestres [0049] “At step 348, virtual moderator module 230 determines whether or not participants have completed all tasks successfully. If all tasks are completed successfully (e.g., participants were able to find a web page that contains the color printer under the given price), virtual moderator module 230 will prompt a success questionnaire to participants at step 352. If not, then virtual moderator module 230 will prompt an abandon or error questionnaire to participants who did not complete all tasks successfully to find out the causes that lead to the incompletion.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bhatia’s market research surveying program to include determining the ease an audience can complete tasks in view of Mestres in an effort to improve the quantity and quality of collected data (see Mestres ¶ [0041] & MPEP 2143G).
	
Claim 8 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Bhatia in view of
Newman et al, US Publication No. 2011/0191140 A1, hereinafter Newman. As per,
Claim 8
Bhatia does not explicitly teach
wherein the data collection method includes an in-store POS method including determining if the researcher is effectively engaging customers along the path to purchase  
Newman however in the analogous art of market research teaches
wherein the data collection method includes an in-store POS method including determining if the researcher is effectively engaging customers along the path to purchase  (Newman [0082] “Using the analytical capabilities of the MIR system 300, the following analysis can be determined …  POS/SKU analysis—profiling of buyers segments of specific goods or services;” [0083] “The reporting packages can include: campaign response package, benchmarking package, reaching customers/prospects package, customer/prospect profiling package, shopping basket package, scheduling package, and direct marketing and targeting package;” [0084] “The campaign response package can answer such questions as: how did a campaign affect sales and market share; who bought/who did not buy; how long did the lift last; how much of the sales increase was incremental; what campaign elements were not effective; and which store locations and customer segments were most/least effected”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bhatia’s market research surveying program to include POS data collection in view of Newman in an effort to allow clients to improve decision making, profits and operational effectiveness (see Newman ¶ [0076] & MPEP 2143G).

Claim 15 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Bhatia in view of
Bhaskaran et al, US Publication No. 2013/0004933 A1, hereinafter Bhaskaran. As per,
Claim 15
Bhatia does not explicitly teach
wherein the survey content data includes answer presentation data, wherein the answer presentation data informs how answer options may be presented to the respondent in the survey, and wherein the answer presentation data includes any one or more of anchoring an answer option, screening out an answer option, specifying an answer option, and randomizing answer options.  
Bhaskaran however in the analogous art of market research teaches
wherein the survey content data includes answer presentation data, wherein the answer presentation data informs how answer options may be presented to the respondent in the survey, and wherein the answer presentation data includes any one or more of anchoring an answer option, screening out an answer option, specifying an answer option, and randomizing answer options.  (Bhaskaran [0035] “the system determines a layout of the survey, including ordering of at least one question or answers to a question. The system may reorder questions, interject re-profiling questions among regular survey content, reorder answers to one or more multiple choice questions, and perform other layout steps that are used to determine confidence in answers received from the participant. The system may randomize the layout or shift questions or answers in a predetermined way (e.g., specified by the survey author or determined by the system operator)”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bhatia’s market research surveying program to include randomizing answer options in view of Bhaskaran in an effort to improve the quality of electronic survey responses (see Bhaskaran ¶ [0008] & MPEP 2143G).

Claim 16 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Bhatia in view of
Ryan et al, US Publication No. 2014/0272898 A1, hereinafter Ryan. As per,
Claim 16
Bhatia does not explicitly teach
wherein the survey content data includes logic data, wherein the logic data includes a question where selection of a particular answer option drives the ability of the respondent to see the next question, wherein the- 44 - logic data includes a logic statement, and wherein the logic data corresponds to the logic statement.  
Ryan however in the analogous art of market research teaches
wherein the survey content data includes logic data, wherein the logic data includes a question where selection of a particular answer option drives the ability of the respondent to see the next question, wherein the- 44 - logic data includes a logic statement, and wherein the logic data corresponds to the logic statement.  (Ryan fig. 3A noting the answer to the initial question driving the respondents next question)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bhatia’s market research surveying program to include logic data determining the next question a respondent sees in view of Ryan in an effort to improve the speed with which a user may be able to complete a survey (see Ryan ¶ [0030] & MPEP 2143G).


	
	
	
	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070192161 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624